Citation Nr: 1225147	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-34 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a respiratory disorder manifested by shortness of breath.

3.  Entitlement to service connection for a kidney disorder, inclusive of recurrent urinary tract infections (UTIs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to August 1979.

This appeal to the Board of Veterans' Appeals (Board) originated from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, in pertinent part, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied and unappealed claims for service connection for a low back condition, shortness of breath, and a kidney condition.

The Veteran initially was scheduled to testify at a videoconference hearing before the Board in August 2009, in support of her claims, but that hearing had to be rescheduled.  In November 2009, in anticipation of her rescheduled hearing in December 2009, she submitted additional evidence directly to the Board.  Also later, during the hearing, she clarified that her claim for a kidney condition, in actuality, is for recurrent UTIs.  So the Board has recharacterized this claim accordingly.

In a May 2010 decision, in relevant part, the Board reopened these claims for service connection for a low back disorder, respiratory disorder, and kidney disorder after determining there was new and material evidence concerning these claims.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead remanded them to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, but especially for VA compensation examinations for medical nexus opinions concerning the etiology of these claimed conditions, particularly insofar as the likelihood they are related or attributable to the Veteran's military service.


After having her examined and considering the results and other evidence of record,  the AMC issued a supplemental statement of the case (SSOC) in March 2012 continuing to deny these claims, so they are again before the Board.


FINDING OF FACT

The Veteran's low back and respiratory disorder are not related or attributable to her military service, but her recurrent UTIs are.


CONCLUSIONS OF LAW

1.  The low back and respiratory disorders were not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  Her recurrent UTIs, however, were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent to her in May 2005, June 2005, April 2006, and July 2008.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified her that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

She also was provided a hearing before the undersigned Veterans Law Judge (VLJ), during which she presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ noted the bases of the prior determinations and, in so doing, discussed the elements of the claims that were lacking to substantiate them when previously considered.  To this end, the three essential requirements of service connection were explained to the Veteran.  In addition, the presiding VLJ sought to identify any pertinent evidence not then of record that might have been overlooked or was outstanding that might substantiate the claims.  See, for examples, pages 8-9 of the hearing transcript.  Moreover, the Board held the record open for 60 additional days following the hearing to allow the Veteran time to obtain and submit other supporting evidence, which she later did in January 2010.  She also waived her right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).  See, too, Haney v. Nicholson, 20 Vet. App. 301 (2006) (indicating that, when a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits as she fully explained her contentions and her medical history and why it is her belief these disorders are linked to her military service.  As such, the Board finds that, consistent with Bryant and Haney, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claims based on the current record.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  She also was provided VA compensation examinations, including for medical nexus opinions concerning the etiology of these claimed disorders and their potential relationship with her military service, as the Board directed when remanding these claims in May 2010.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And the medical nexus opinions obtained are responsive to this determinative issue of causation, so additional examinations and opinions are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examinations of record are adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining this additional medical comment, the Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

So, in summary, the Board finds that it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence she should submit to substantiate her claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he/she has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of 
in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr.

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  A Veteran is competent to report what he/she can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, however, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

A.  The Claim for a Low Back Disorder

The Veteran asserts she has a low back disorder from maneuvering her body in aircraft fuel tanks while making repairs - particularly noting one instance when she felt a "twinge" in her back.  See her December 2009 hearing testimony. 

She is competent, even as a lay person, to proclaim having experienced relevant low back symptoms in service, including, for example, feeling a "twinge" in her back.  See Layno.  However, she is not competent to provide a probative opinion on a matter requiring medical training and expertise, such as relating any current low back symptoms or underlying diagnosis to her symptoms or experiences in service.  See Rucker.  Although, as mentioned, she is competent in certain situations to provide a diagnosis of a simple condition, she is not competent in this instance to provide evidence as to more complex medical questions such the underlying diagnosis referable to her low back (to ascribe her symptoms to) or its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).

Her service personnel records confirm her military occupational specialty (MOS) was aircraft fuel systems mechanic, so her hearing testimony regarding maneuvering in fuel tanks is credible.  Her STRs also show that she complained of symptoms and was treated for low back pain several times during service, including in April, May, October and December 1977, July and November 1978, and July 1979.  So the record establishes her duties involved maneuvering inside aircraft fuel tanks and there is also supporting medical evidence she experienced relevant symptoms in service.  Her military service ended in August 1979.

Not very long thereafter, during a March 1980 VA examination, she again complained of low back pain.  More recent VA medical records dated in 2006 show she made repeated complaints of low back pain.  A November 2006 letter from a VA physician indicated this physician was then currently treating the Veteran for back pain.  However, this physician did not identify any underlying back pathology nor did the physician indicate the Veteran had a then current back disorder related to her military service.

Thus, to determine whether the Veteran has a low back disorder that is etiologically related to her military service, the Board remanded this claim in May 2010 for a VA compensation examination and medical nexus opinion concerning this determinative issue of causation.

The Veteran had this requested VA compensation examination in July 2010.  The claims file was reviewed for her pertinent medical history, including, as the Board had to directed, to address her relevant symptoms in service and the type of injury or trauma she alleges to have sustained to her low back during her service in maneuvering in the small fuel tanks as part of her MOS.  She recited her current low back symptoms and had a physical examination that included X-rays.  The X-rays of her low back (lumbosacral spine) were normal, so negative.  In addition, the examiner indicated that the physical examination also had revealed a normal lumbosacral spine.  He concluded the Veteran had a normal spine and that she did not have a spine condition that was caused by or a result of military service.  The rationale for this conclusion was essentially the lack of any low back diagnosis suggestive of underlying disease or injury, so including of the type that could have occurred in service.

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).


In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.

Here, there is no disputing the Veteran has continually complained of low back pain, both during service and even since her discharge.  And, again, she is competent to report low back pain and credible in this regard.  However, the VA compensation examiner specifically determined there is no current low back disability, including underlying diagnosis, to account for this pain.


The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including her symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of the claims file, but also on the Veteran's history as recounted by her and as shown in the record, plus personal examination of her that included X-rays.  Hence, there were multiple supporting bases of the opinion.

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  She is certainly competent to report experiencing chronic pain, but she is not competent to ascribe this pain to a particular diagnosis or, in turn, relate it to her military service, especially when, as here, there is countervailing medical comment.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted.

B.  The Claim for a Respiratory Disorder Manifested by Shortness of Breath

The Veteran maintains that she has respiratory disorders due to breathing toxic fumes in the aircraft fuel tanks while making repairs.  She also acknowledges that she has been told her respiratory symptoms are, instead, attributable to asthma.  And while her STRs show a complaint of chest pain, problems breathing, and a non-productive cough, they do not reflect that an underlying respiratory disorder was diagnosed on account of inhaling any toxic fumes.  Further, during the initial VA examination after service, in March 1980, the examiner found no evidence of any pulmonary pathology.

A recent January 2010 letter from a private physician indicates the Veteran has diagnoses of chronic obstructive pulmonary disease (COPD), sarcoid, and pulmonary fibrosis.  In addition, prior VA outpatient treatment reports dated in 2006 show she was diagnosed with sarcoidosis.  However, the etiology was not provided as to any of these diagnoses made since service.

The Veteran is competent to state that she has shortness of breath.  She is credible in this regard and also credible in her report that she was exposed to fuel fumes.  This assertion is supported in the record given her MOS.  But since, as previously discussed, she does not have medical expertise, the Board remanded this claim in May 2010 for a VA compensation examination and medical nexus opinion.

Thereafter, a VA examination was performed and a medical opinion provided in March 2012.  The examiner reviewed the claims file for the pertinent medical history, as well as considered the Veteran's contentions.  The examiner observed the Veteran was diagnosed with asymptomatic sarcoidosis after a skin biopsy (in 2006), which was well after her time in the military from 1975 to 1979.  The examiner indicated the claims file did not reveal evidence of sarcoidosis (the cause of which is unknown) or asthma in service.  He also noted that the Veteran's pulmonary function tests (PFTs) were normal in 2006.  His review of the records showed the Veteran had progressed since 2006 and now had decreased pulmonary function and parenchymal abnormalities on chest imaging that were consistent with sarcoidosis and asthma.  However, he determined these findings were not due to any in-service exposure, could not be attributable to having begun specifically during service, and were not aggravated during service.  As such, he concluded it was less likely than not that the claimed respiratory disorders were incurred in or caused by in-service injury, event, or illness.


The Board finds this VA examiner's opinion to be particularly probative as it was rendered by a medical professional and rationale provided.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see again also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.).  

While the Veteran's reports regarding symptoms and fuel fumes exposure are competent and credible, her assertions that her diagnoses are service-related are simply not as probative as the medical opinion provided by the VA examiner who has medical expertise, reviewed the pertinent records, and provided rationale for the conclusion as to why they are not.  And as the most probative evidence of record establishes that current respiratory disorders are not etiologically related to service, service connection is not warranted.

C.  The Claim for a Kidney Disorder, Inclusive of Recurrent UTIs

The Veteran asserts she began having UTIs while in service and has continued to have them during the many years since.  See her December 2009 hearing testimony.  She is both competent and credible in her report.  Her STRs show she was treated for UTI symptoms while in service, including receiving a diagnosis of possible 
non-resolving UTI in May 1976; later receiving confirmation of this diagnosis of UTIs in September 1977, September 1978, March and June 1979; and as well receiving another relevant diagnosis of female urethral syndrome/recurrent UTIs in June 1979.

Post-service, she was afforded a VA examination in March 1980.  But at the conclusion of that evaluation, the examiner determined there was no kidney pathology.


In June 2000, VA outpatient records reflect a diagnosis of UTI.  In October 2000, another UTI was documented.  In February 2002, a VA examiner noted a history of UTIs.  In June 2006, a UTI again was diagnosed.  The Veteran maintains that she has a history of UTIs, essentially intermittently since service.  

The Board resultantly remanded this claim in May 2010 for a VA examination and medical opinion to determine whether the Veteran has a chronic kidney condition related to her military service.  In June 2010, this requested examination was performed and the examiner reviewed the claims file for the pertinent history.  The history of UTIs also was discussed..  Physical examination was performed and the examiner indicated the Veteran was currently asymptomatic from recurrent UTIs.  The examiner opined that recurrent UTIs were less likely as not caused by or a result of military service.  He explained that the Veteran had developed multiple UTIs beginning in 1976, when she was in the military.  But he felt that any relationship to those UTIs was a coincidence because certain genetic, social/behavioral causes, and anatomic abnormalities predispose a person to recurrent UTIs.  He stated that the risk factors are not caused by or exacerbated by military service.  Currently, the Veteran also has kidney stones, but she did not have this problem in the military.  

In reviewing this medical opinion, the Board conceded the Veteran did not have kidney stones during her military service or any indication thereof.  Indeed, her March 1980 examination was normal with regard to her kidneys.  Thus, there is an adequate rationale for the examiner's conclusion that current kidney stones are not related to service.  However, with regard to the acknowledged recurrent UTIs, the examiner explained various risk factors, but did not specifically state the Veteran had UTIs prior to service, such as related to any risk factor.  Rather, the report indicates that UTIs most definitely were present during the Veteran's service, as clearly documented in her STRs.  And despite her having risk factors for this recurring condition, even perhaps in the VA examiner's estimation a predisposition for these recurring infections, the fact remains that if the "recurrent" UTIs began during the Veteran's service and have persisted since, which records show they have, then service connection is warranted based on this condition having been "noted" in service and having continued during the many years since.  In other words, if the evidence tends to show that the UTIs were initially manifest or incurred during the service time period, whether they were coincidental to service or not, the Veteran's time of service in the military is considered the date of onset of these infections.  It appears the examiner was stating that current UTIs are not part of the in-service UTI condition, but the examiner referred to the overall UTI assessment as being "recurrent," which essentially indicates a continuum of the occurrence of this condition first noted in service, which the Veteran has competently stated that she kept on experiencing after service up to the present.  Also, as the examiner described the condition as a recurrent condition, the fact that a UTI for whatever reason was not present on the day of that particular examination is not determinative as to the continued existence of this condition because it stands to reason it would have been present and evident if, instead, examined on some other day.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  In Voerth v. West, 13 Vet. App. 117 (1999), however, the Court stated that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  The holding in Ardison did not apply in Voerth because an orthopedic disability is different from a skin condition.  A flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Voerth, at 123.

In this particular case at hand, the Veteran indicates her UTIs occur intermittently, but continually no less.  The VA compensation examiner's opinion is not entirely clear, but seemingly concedes there were recurrent UTIs during service and that there also have continued to be since the Veteran's discharge from service.  So, again, the fact that they began during her service and are recurring, meaning continue to happen, even if they "coincidentally" began during her service, is nonetheless reason to grant her claim for service connection for this condition.


Because there is both competent and credible supporting evidence of the occurrence of UTIs during service and on a continual basis since, as evidenced by the medical diagnoses and findings of "recurrent" UTIs, so competent and credible evidence of continuity of symptomatology, the Board concludes that the evidence supports the grant of service connection for recurrent UTIs, particularly when all reasonable doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.


ORDER

The claims for service connection for low back and respiratory disorders are denied.

However, the claim for service connection for recurrent UTIs is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


